--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

            REGISTRATION RIGHTS AGREEMENT, dated as of December 31, 2014, by and
among Golden Queen Mining Co. Ltd., a British Columbia company (the “Company”),
THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009 (“LTC Lender”),
HARRIS CLAY (together with LTC Lender, the “Lenders”) and the holders set forth
on Schedule A (the “Clay Family Holders”).

            WHEREAS, the Company and the Lenders are parties to that certain
Term Loan Agreement, dated as of the date hereof (the “Term Loan Agreement”);
and

            WHEREAS, in consideration of the undertakings of the Lenders
pursuant to the Term Loan Agreement, the Company has agreed to provide the
Holders (defined below) certain rights as set forth herein.

            NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth (and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
the Company), the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

            Section 1.1. Certain Defined Terms. As used herein, the following
terms shall have the following meanings:

            “Action” means any legal, administrative, regulatory or other suit,
action, claim, audit, assessment, arbitration or other proceeding, investigation
or inquiry.

            “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. For purposes of this definition, “control” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
cause the direction of management and/or policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

            “Agreement” means this Registration Rights Agreement as it may be
amended, supplemented, restated or modified from time to time.

            “Beneficial Ownership” by a Person of any securities includes
ownership by any Person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares (i) voting
power which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power which includes the power to dispose, or
to direct the disposition, of such security; and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
adopted by the SEC under the Exchange Act. The term “Beneficially Own” shall
have a correlative meaning.

--------------------------------------------------------------------------------

            “Business Day” means any day, other than a Saturday, Sunday or a day
on which banking institutions in New York, New York are authorized or obligated
to close.

            “Common Shares” means the common shares, no par value per share, of
the Company.

            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the SEC from time to time
thereunder.

            “Governmental Entity” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign and any applicable industry self-regulatory
organization.

            “Holders” means the Lenders, the Clay Family Holders and any
Transferee of their Registrable Securities (and “Holder” means any of such
Persons).

            “Holders’ Representative” means Thomas M. Clay or any other Holder
designated by the Lenders as the Clay Holders’ Representative.

            “Issuer Free Writing Prospectus” means an issuer free writing
prospectus, as defined in Rule 433 under the Securities Act, relating to an
offer of the Registrable Securities.

            “Law” means any statute, law, code, ordinance, rule or regulation of
any Governmental Entity.

            “Other Securities” means Common Shares other than Registrable
Securities.

            “Person” means any individual, corporation, limited liability
company, limited or general partnership, joint venture, association, joint stock
company, trust, unincorporated organization, government or any agency or
political subdivisions thereof or any group (within the meaning of Section
13(d)(3) of the Exchange Act) comprised of two or more of the foregoing.

            “Prospectus” means the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A or Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

            “Registrable Securities” means (a) all Common Shares Beneficially
Owned by the Lenders and the Clay Family Holders currently held or acquired
prior to July 1, 2015, (b) any securities issued directly or indirectly with
respect to such Common Shares described in clause (a) because of stock splits,
stock dividends, reclassifications, recapitalizations, mergers, share exchanges,
reorganizations, consolidations, or similar events, and (c) any of such Common
Shares or other securities transferred to a Transferee, but excluding, as to any
particular Registrable Securities, (i) Common Shares, if any, which have been
transferred pursuant to a Registration Statement that is effective under the
Securities Act, (ii) Common Shares, owned by Holders who are not Affiliates of
the Company, that are eligible for sale without restriction pursuant to Rule
144(b)(1)(i) (or any successor provision) under the Securities Act, (iii) Common
Shares which are otherwise eligible to be sold to the public without application
of the volume restrictions pursuant to Rule 144 (or any successor provision)
under the Securities Act and (iv) Common Shares or other securities which have
been transferred to any Person who is not a Transferee.

2

--------------------------------------------------------------------------------

            “Registration Statement” means any registration statement of the
Company under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

            “Rule 144” means Rule 144 under the Securities Act (or any successor
provision).

            “SEC” means the United States Securities and Exchange Commission.

            “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC from time to time thereunder.

            “Selling Holder” means each Holder of Registrable Securities
included in a registration pursuant to Article II.

            “Subsidiary” of any Person shall mean those corporations and other
entities of which such Person owns or controls more than 50% of the outstanding
equity securities either directly or through an unbroken chain of entities as to
each of which more than 50% of the outstanding equity securities is owned
directly or indirectly by its parent.

            “Transferee” means any Person to whom the rights and obligations
hereunder have been assigned with the prior written consent of the Company
pursuant to Section 3.6 hereof.

            Section 1.2. Terms Generally. The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
unless the context expressly provides otherwise. All references herein to
Articles, Sections, paragraphs, subparagraphs, clauses or Exhibits shall be
deemed references to Articles, Sections, paragraphs, subparagraphs or clauses
of, or Exhibits to, this Agreement, unless the context requires otherwise.
Unless otherwise expressly defined, terms defined in this Agreement have the
same meanings when used in any Exhibit hereto. Unless otherwise specified, the
words “this Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and other
words of similar import refer to this Agreement as a whole (including the
Exhibits) and not to any particular provision of this Agreement. The term “or”
is not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Unless expressly stated otherwise, any Law defined or referred to
herein means such Law as from time to time amended, modified or supplemented,
including by succession of comparable successor Laws and references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

3

--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

            Section 2.1. Demand Registrations. Subsequent to July 1, 2015, the
Holders’ Representative shall have the right by delivering a written notice to
the Company (a “Demand Notice”) to require the Company to, pursuant to the terms
of this Agreement, register under and in accordance with the provisions of the
Securities Act the number of Registrable Securities owned by the Holders and
requested by such Demand Notice to be so registered (a “Demand Registration”);
provided, however, that a Demand Notice may only be made if the number of
Registrable Securities requested to be included in such Demand Registration is
at least two million (2,000,000) Common Shares, subject to adjustment for stock
splits, stock dividends, reclassifications, recapitalizations, mergers, share
exchanges, reorganizations, consolidations, or similar events. A Demand Notice
shall also specify the expected method or methods of disposition of the
applicable Registrable Securities. Following receipt of a Demand Notice, the
Company shall use its reasonable best efforts to file, as promptly as reasonably
practicable, but not later than 60 days with respect to any underwritten
offering, or 30 days with respect to any other offering, after receipt by the
Company of such Demand Notice (subject to paragraph (e) of this Section 2.1), a
Registration Statement relating to the offer and sale of the Registrable
Securities requested to be included therein by the Holders thereof in accordance
with the methods of distribution elected by such Holders (a “Demand Registration
Statement”) and shall use its reasonable best efforts to cause such Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing thereof.

            (b)        No securities shall be included under any Demand
Registration Statement related to an underwritten offering without the written
consent of the Holders’ Representative, except Registrable Securities requested
to be included therein pursuant to Section 2.1(a) . Subject to the preceding
sentence, if any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter(s) of such underwritten offering advise the Holders in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with any Other Securities proposed to be included by holders thereof which are
entitled to include securities in such Registration Statement, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the amount, price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows:

                          (i)        first, the Registrable Securities for which
inclusion in such demand offering was requested by the Holders, pro rata (if
applicable) as nearly as practicable, based on the number of Registrable
Securities Beneficially Owned by each such Holder; and

4

--------------------------------------------------------------------------------

                          (ii)        second, among any holders of Other
Securities, pro rata as nearly as practicable, based on the number of Other
Securities Beneficially Owned by each such holder.

            (c)        The Holders collectively shall be entitled to request no
more than three Demand Registrations of the Company, and in no event shall the
Company be required to effect more than one Demand Registration in any six month
period.

            (d)        In the event of a Demand Registration, the Company shall
use its reasonable best efforts to maintain the continuous effectiveness of the
applicable Registration Statement for a period of at least 180 days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold. For
the avoidance of doubt, the foregoing sentence is not intended to limit the
obligation of the Company to maintain the continuous effectiveness of the
Short-Form Registration contemplated by Section 2.1(h) as required by Section
2.1(h) .

            (e)        The Company shall be entitled to postpone (but not more
than once in any six-month period), for a reasonable period of time not in
excess of 60 days (and not for periods exceeding, in the aggregate, 90 days
during any twelve-month period), the filing or initial effectiveness of, or
suspend the use of, a Registration Statement if the Company delivers to the
Holders’ Representative a certificate signed by both the Chief Executive Officer
and Chief Financial Officer of the Company certifying that, in such officers’
good faith judgment, (A) such registration, offering or use would reasonably be
expected to materially adversely affect or materially interfere with a material
pending financing, acquisition, disposition, corporate reorganization, merger,
public offering of securities, or other material transaction involving or being
contemplated by the Company, or other similarly material events then concerning
the Company, (B) the Company is in possession of material non-public information
not otherwise then required by Law to be publicly disclosed and that the Company
deems advisable not to disclose in such Registration Statement, or (C) a
requirement to include pro forma information, which requirement the Company is
reasonably unable to comply with at such time.

            (f)        The Holders’ Representative shall have the right to
notify the Company that it has determined that the Registration Statement
relating to a Demand Registration be abandoned or withdrawn, in which event the
Company shall promptly abandon or withdraw such Registration Statement.

            (g)        No request for registration will count for the purposes
of the limitations in Section 2.1(c) if: (A) the Holders’ Representative
determines in good faith to withdraw the proposed registration prior to the
effectiveness of the Registration Statement relating to such request due to
marketing conditions or regulatory reasons relating to the Company, (B) the
Registration Statement relating to such request is not declared effective within
60 days of the date such Registration Statement is first filed with the SEC
(other than solely by reason of the applicable Holders having refused to
proceed), (C) prior to the sale of at least 90% of the Registrable Securities
included in the applicable registration relating to such request, such
registration is adversely affected by any stop order, injunction or other order
or requirement of the SEC or other Governmental Entity or court, (D) more than
25% of the Registrable Securities requested by the Holders to be included in the
registration are not so included pursuant to Section 2.1(b), or (E) the
conditions to closing specified in any underwriting agreement or purchase
agreement entered into in connection with the registration relating to such
request are not satisfied (other than as a result of a material default or
breach thereunder by the applicable Holders). Except for any registration
withdrawn pursuant to one of (A) through (E) above or Section 2.2(a), the
Selling Holders shall reimburse the Company for all reasonable and documented
out-of-pocket fees and expenses incurred by the Company in connection with any
registration which is not completed solely due to actions or elections of the
Holders.

5

--------------------------------------------------------------------------------

            (h)        In addition to the foregoing, the Company will use its
commercially reasonable efforts to qualify for registration on Form S-3 or to
qualify for any comparable or successor form or forms or any similar short-form
registration (“Short-Form Registration”), and such Short-Form Registration shall
be filed by the Company as promptly as practicable and shall constitute a
“shelf” registration statement providing for the registration of, and the sale
on a continuous or delayed basis (notwithstanding anything to the contrary in
Section 2.1(d)) of, the Registrable Securities, pursuant to Rule 415 under the
Securities Act, to permit the distribution of the Registrable Securities in
accordance with the methods of distribution elected by the Holders, including by
means of an underwritten offering. Upon filing a Short-Form Registration, the
Company shall use its reasonable best efforts to keep such Short-Form
Registration effective with the SEC at all times and any Short-Form Registration
shall be re-filed upon its expiration, and, subject to Section 2.1(e), the
Company shall cooperate in any shelf take-down by amending or supplementing the
Prospectus related to such Short-Form Registration as may be reasonably
requested by the Holders’ Representative or as otherwise required, until the
Holders no longer hold Registrable Securities (in each case, notwithstanding
anything to the contrary in Section 2.1(d)) .

            Section 2.2. Piggyback Registrations. (a) If, other than pursuant to
Section 2.1, the Company proposes or is required to file a registration
statement under the Securities Act with respect to an offering of Common Shares,
whether or not for sale for its own account other than a registration (i) on
Form S-4, Form S-8 or any successor forms thereto, (ii) on any other
registration form which may not be used for the registration or qualification
for distribution of Registrable Securities, (iii) filed solely in connection
with any employee benefit or dividend reinvestment plan, (iv) a registration
relating solely to a Rule 145 transaction under the Act, or (v) of any
at-the-market offerings in the aggregate not to exceed US$20,000,000, then the
Company shall give prompt written notice of such proposed filing at least 30
days before the anticipated filing date (the “Piggyback Notice”) to the Holders
of Registrable Securities. The Piggyback Notice shall offer the Holders of
Registrable Securities the opportunity to include in such registration statement
the number of Registrable Securities as they may request (a “Piggyback
Registration”). Subject to Section 2.2(b) hereof, the Company shall include in
each such Piggyback Registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within 10
days after notice has been given to the Holders of Registrable Securities, to
permit the distribution of such Registrable Securities in accordance with the
methods of distribution set forth in such registration statement. Such Holders
shall be permitted to withdraw all or part of the Registrable Securities from a
Piggyback Registration at any time at least two Business Days prior to the
effective date of the Registration Statement relating to such Piggyback
Registration. The Company shall use its reasonable best efforts to maintain the
effectiveness of such Registration Statement for a Piggyback Registration for a
period of at least 180 days after the effective date thereof or such shorter
period in which all Registrable Securities included in such Registration
Statement have actually been sold. No Piggyback Registration shall count towards
registrations required under Section 2.1.

6

--------------------------------------------------------------------------------

            (b)        If any of the securities to be registered pursuant to the
registration giving rise to the Holders’ rights under this Section 2.2 are to be
sold in an underwritten offering, the Holders shall be permitted to include all
Registrable Securities requested to be included in such registration in such
offering on the same terms and conditions as any Other Securities included
therein; provided, however, that if such offering involves a firm commitment
underwritten offering and the managing underwriter(s) of such underwritten
offering advise the Company in writing that it is their good faith opinion that
the total amount of Registrable Securities requested to be so included, together
with all Other Securities that the Company and any other Persons having rights
to participate in such registration intend to include in such offering, exceeds
the total number or dollar amount of such securities that can be sold without
having an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

                          (i)        first, all Other Securities being sold by
the Company for its own account or by any Person (other than a Holder)
exercising a contractual right to demand registration;

                          (ii)       second, all Registrable Securities
requested to be included by the Holders, pro rata (if applicable) as nearly as
practicable, based on the number of Registrable Securities Beneficially Owned by
each such Holder; and

                          (iii)     third, among any other holders of Other
Securities requesting such registration, pro rata as nearly as practicable,
based on the number of Other Securities Beneficially Owned by each such holder
of Other Securities.

            (c)        In the case of an offering initiated by the Company as a
primary offering on behalf of the Company, nothing contained herein shall
prohibit the Company from determining, at any time, not to file a registration
statement or, if filed, to withdraw such registration or terminate or abandon
the offering related thereto.

            Section 2.3. Registration Procedures. If and whenever the Company is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Article II, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible:

            (a)        Prepare and file with the SEC a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holders or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(but not including any Form 8-K, Form 10-Q, proxy statement or other similar
filing or amendment thereto that would be incorporated or deemed to be
incorporated therein by reference), the Company shall furnish or otherwise make
available to the Selling Holders, their counsel and the managing underwriter(s),
if any, copies of all such documents proposed to be filed, which documents will
be subject to the reasonable review and comment of such counsel, and any comment
letter relating to such document from the SEC, and, if requested by such
counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
(but not including any Form 8-K, Form 10-Q, proxy statement or other similar
filing or amendment thereto that would be incorporated or deemed to be
incorporated therein by reference).

7

--------------------------------------------------------------------------------

            (b)        Prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement, and cause the related Prospectus to be supplemented by
any Prospectus supplement or Issuer Free Writing Prospectus as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act.

            (c)        Notify each Selling Holder and the managing
underwriter(s), if any, promptly, and (if requested by any such Person) confirm
such notice in writing, (i) when a Prospectus or any Prospectus supplement,
Issuer Free Writing Prospectus or post-effective amendment has been filed (but
not including any Form 8-K, Form 10-Q, proxy statement or other similar filing
or amendment thereto that would be incorporated or deemed to be incorporated
therein by reference, unless a request for registration pursuant to Section 2.1
or 2.2 has been made), and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other Governmental Entity for amendments or
supplements to a Registration Statement or related Prospectus or Issuer Free
Writing Prospectus or for additional information, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of a Registration Statement
or the initiation of any proceedings for that purpose, (iv) if at any time the
representations and warranties of the Company contained in any underwriting
agreement contemplated by Section 2.3(o) below cease to be true and correct, (v)
of the receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) of the happening of any event that makes
any statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference or any
Issuer Free Writing Prospectus related thereto untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus, documents or Issuer Free Writing Prospectus so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of any Prospectus or Issuer Free Writing Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

8

--------------------------------------------------------------------------------

            (d)        Use its reasonable best efforts to obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction at the
reasonably earliest practical date.

            (e)        If requested by the managing underwriter(s), if any, or
the Holders of a majority of the Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request.

            (f)        Furnish or make available to each Selling Holder, and
each managing underwriter, if any, without charge, such number of conformed
copies of the Registration Statement and each post-effective amendment thereto,
including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all
exhibits, unless requested in writing by such Holder, counsel or managing
underwriter(s)), and such other documents, as such Holders or such managing
underwriter(s) may reasonably request, and upon request a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other Governmental Entity relating to such offering.

            (g)        Deliver to each Selling Holder, and the managing
underwriter(s), if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus and any Issuer Free Writing
Prospectus related to any such Prospectuses) and each amendment or supplement
thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Company, subject to Section
2.4(b), hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the Selling Holders and the managing
underwriter(s), if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto.

            (h)        Prior to any public offering of Registrable Securities,
use its reasonable best efforts to register or qualify or cooperate with the
Selling Holders, the managing underwriter(s), if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or “Blue Sky” laws of such jurisdictions within the
United States as any Selling Holder or managing underwriter(s) reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such Selling Holders to consummate the disposition of
such Registrable Securities in such jurisdiction; provided, however, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified, (ii) subject itself to taxation
in any such jurisdiction where it is not then so subject, or (iii) take any
action that would subject it to general service of process in any such
jurisdiction where it is not then so subject.

            (i)        Cooperate with the Selling Holders and the managing
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Selling Holder that the
Registrable Securities represented by the certificates so delivered by such
Selling Holder will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriter(s), if any, or the
Selling Holders may request at least two Business Days prior to any sale of
Registrable Securities.

9

--------------------------------------------------------------------------------

            (j)        Use its reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other Governmental Entities within the United States, except as
may be required solely as a consequence of the nature of such Selling Holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
managing underwriter(s), if any, to consummate the disposition of such
Registrable Securities.

            (k)        Upon the occurrence of any event contemplated by Section
2.3(c)(ii), (c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the Selling
Holders, such Prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

            (l)        Prior to the effective date of the Registration Statement
relating to the Registrable Securities, provide a CUSIP number for the
Registrable Securities.

            (m)        Provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement.

            (n)        Use its reasonable best efforts to cause all shares of
Registrable Securities covered by such Registration Statement to be authorized
to be listed on the Toronto Stock Exchange or another exchange in Canada or
elsewhere, if any, on which similar securities issued by the Company are then
listed.

10

--------------------------------------------------------------------------------

            (o)        In connection with an underwritten offering, if any,
enter into an underwriting agreement in form, scope and substance as is
customary in underwritten offerings, and in connection therewith, (i) make such
representations and warranties to the Selling Holders and the managing
underwriter(s), if any, with respect to the business of the Company and its
Subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers in underwritten
offerings, and, if true, confirm the same if and when requested, (ii) use its
reasonable best efforts to furnish to the Selling Holders of such Registrable
Securities opinions and negative assurances of counsel to the Company and
updates thereof (which counsel, opinions and negative assurance (in form, scope
and substance) shall be reasonably satisfactory to the managing underwriter(s),
if any, and counsels to the Selling Holders of the Registrable Securities),
addressed to each Selling Holder of Registrable Securities and each of the
managing underwriter(s), if any, covering the matters customarily covered in
opinions and negative assurances requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and managing
underwriter(s), (iii) use its reasonable best efforts to obtain “comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any Subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each Selling
Holder of Registrable Securities (unless such accountants shall be prohibited
from so addressing such letters by applicable standards of the accounting
profession) and each of the managing underwriter(s), if any, such letters to be
in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings, (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures substantially to the effect set forth in Section 2.5
hereof with respect to all parties to be indemnified pursuant to said Section
except as otherwise agreed by the Holders of a majority of the Registrable
Securities being sold in connection therewith and the managing underwriter(s),
if any, and (v) deliver such customary documents and certificates as may be
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder.

            (p)        Upon execution of a customary confidentiality agreement,
pursuant to which the Holders agree to use the following information solely for
the purpose of their due diligence review in connection with an offering of
securities by the Company, make available for inspection by a representative of
the Selling Holders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Selling Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company and
its Subsidiaries, each of the type which would be included in a reasonable and
customary due diligence review in connection with an offering of securities, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

            (q)        Subject to the provisions of Section 2.7(b) hereof, in
connection with any Demand Registration that is a “fully underwritten marketed
offering”, cause its officers to use their reasonable best efforts to support
the marketing of the Registrable Securities covered by the Registration
Statement (including, without limitation, by participation in “road shows”) as
reasonably requested by the underwriters; provided that such officers shall not
be required to take any action which would unreasonably interfere with the
normal business operations of the Company.

            (r)        Otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to its security holders, as soon as
reasonably practicable (but not more than 18 months) after the effective date of
the registration statement, an earnings statement which shall satisfy the
provisions of Section 11(a) of the Securities Act.

11

--------------------------------------------------------------------------------

            Section 2.4. Certain Additional Agreements.

            (a)        The Company may require each Selling Holder to furnish to
the Company in writing such information required in connection with such
registration regarding such Selling Holder and the distribution of such
Registrable Securities as the Company may, from time to time, reasonably request
in writing and the Company may exclude from such registration the Registrable
Securities of any Selling Holder who fails to furnish such information within a
reasonable time after receiving such request.

            (b)        Each Selling Holder agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.3(c)(iii) or (c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.3(k) hereof, or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that (i) in no event shall such
discontinuance exceed the time period set forth in Section 2.1(e) hereof, and
(ii) the Company shall extend the time periods under Section 2.1 and Section 2.2
with respect to the length of time that the effectiveness of a Registration
Statement must be maintained by the amount of time the Holder is required to
discontinue disposition of such securities.

            (c)        Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
or an exemption therefrom in connection with sale of Registrable Securities
pursuant to the Registration Statement.

            Section 2.5. Indemnification.

            (a)        Indemnification by the Company. The Company shall
indemnify and hold harmless, to the fullest extent permitted by Law, each
Selling Holder whose Registrable Securities are covered by a Registration
Statement or Prospectus, the officers and directors of each of them, each Person
who controls (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) each such Selling Holder and the officers and directors
of each such controlling Person, each underwriter (including any Holder that is
deemed an underwriter pursuant to any SEC comments or policies, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, “Holder
Indemnitees”), from and against any and all losses, claims, damages,
liabilities, expenses (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any other reasonable fees or expenses incurred by
such party in connection with any investigation or Action), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, in each case in connection with any offering of Registrable Securities
in which a Selling Holder is participating, (i) arising out of or based upon any
untrue statement (or alleged untrue statement) of a material fact contained in
any applicable Registration Statement (or in any preliminary or final Prospectus
contained therein, any document incorporated by reference therein or Issuer Free
Writing Prospectus related thereto) or any other offering circular, amendment of
or supplement to any of the foregoing or other document incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein (in the case of a final or preliminary Prospectus, in
light of the circumstances under which they were made) a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or (ii) any violation by the Company of the Securities Act or of the Exchange
Act in connection with any such registration, qualification, or compliance;
provided, that the Company will not be liable to a Selling Holder or
underwriter, as the case may be, in any such case to the extent that any such
Loss arises out of or is based on any untrue statement or omission by such
Selling Holder or underwriter, as the case may be, but only to the extent that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto), offering circular, amendment of
or supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to the Company by such Selling
Holder or underwriter specifically for inclusion in such document. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder Indemnitee or any other Holder and shall
survive the transfer of such securities. The foregoing indemnity agreement is in
addition to any liability that the Company may otherwise have pursuant to
contract or applicable Law to each Holder Indemnitee.

12

--------------------------------------------------------------------------------

            (b)        Indemnification by Selling Holders. In connection with
any Registration Statement in which a Selling Holder is participating by
registering Registrable Securities, such Selling Holder agrees, severally and
not jointly with any other Person, to indemnify and hold harmless, to the
fullest extent permitted by Law, the Company, the officers and directors of the
Company, and each Person who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) the Company, and each
underwriter, if any, and each Person who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) such underwriter,
from and against all Losses, as incurred, arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
Registration Statement (or in any preliminary or final Prospectus contained
therein, any document incorporated by reference therein or Issuer Free Writing
Prospectus related thereto) or any other offering circular or any amendment of
or supplement to any of the foregoing or any other document incident to such
registration, or any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a final or preliminary Prospectus, in light of the circumstances
under which they were made) not misleading, in each case solely to the extent
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto), offering circular, or any
amendment of or supplement to any of the foregoing or other document in reliance
upon and in conformity with written information furnished to the Company by such
Selling Holder expressly for inclusion in such document. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of its directors, officers or controlling Persons.
The Company may require as a condition to its including Registrable Securities
in any Registration Statement filed hereunder that the holder thereof
acknowledge its agreement to be bound by the provisions of this Agreement
(including Section 2.5) applicable to it.

13

--------------------------------------------------------------------------------

            (c)        Conduct of Indemnification Proceedings. If any Person
shall be entitled to indemnity hereunder (an “indemnified party”), such
indemnified party shall give prompt notice to the party from which such
indemnity is sought (the “indemnifying party”) of any claim or of the
commencement of any Action with respect to which such indemnified party seeks
indemnification or contribution pursuant hereto; provided, however, that the
delay or failure to so notify the indemnifying party shall not relieve the
indemnifying party from any obligation or liability except to the extent that
the indemnifying party has been actually prejudiced by such delay or failure.
The indemnifying party shall have the right, exercisable by giving written
notice to an indemnified party promptly after the receipt of written notice from
such indemnified party of such claim or Action, to assume, at the indemnifying
party’s expense, the defense of any such Action, with counsel reasonably
satisfactory to such indemnified party; provided, however, that an indemnified
party shall have the right to employ separate counsel in any such Action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless: (i) the indemnifying
party agrees to pay such fees and expenses; (ii) the indemnifying party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such Action or fails to employ counsel reasonably satisfactory to
such indemnified party, in which case the indemnified party shall also have the
right to employ counsel and to assume the defense of such Action; or (iii) in
the opinion of the indemnified party’s outside legal counsel a conflict of
interest between such indemnified and indemnifying parties may exist in respect
of such Action; provided, further, however, that the indemnifying party shall
not, in connection with any one such Action or separate but substantially
similar or related Actions in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld or
delayed). No indemnifying party will be subject to any liability for any
settlement made without its consent (but such consent will not be unreasonably
withheld or delayed). The indemnifying party shall not consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by all claimants or plaintiffs to such indemnified party
of a release, in form and substance reasonably satisfactory to the indemnified
party, from all liability in respect of such claim or litigation.

            (d)        Contribution. (i) If the indemnification provided for in
this Section 2.5 is unavailable to an indemnified party in respect of any Losses
(other than in accordance with its terms), then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such indemnifying party, on the one hand, and indemnified party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission.

14

--------------------------------------------------------------------------------

                          (ii)       The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 2.5(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.

                          (iii)      No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

            (e)        Limitation on Holder Liability. Notwithstanding anything
to the contrary contained in this Agreement, an indemnifying party that is a
Holder shall not be required to indemnify or contribute any amount in excess of
the amount by which the net proceeds received by such Holder from the sale of
the Registrable Securities sold by such Holder in the applicable offering
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of the applicable untrue or alleged untrue
statement or omission or alleged omission.

            Section 2.6. Rule 144; Rule 144A. The Company covenants that it will
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Holder, make publicly available other information so long as necessary to
permit sales pursuant to Rule 144 or 144A under the Securities Act) to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 or 144A or Regulation S under the
Securities Act, as such Rules may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

            Section 2.7. Underwritten Registrations. (a) If any Demand
Registration is an underwritten offering, the Holders’ Representative shall have
the right to select the investment banker or investment bankers and managers to
administer the offering, subject to approval by the Company, not to be
unreasonably withheld or delayed. The Company shall have the right to select the
investment banker or investment bankers and managers to administer any
incidental or piggyback registration.

            (b)        No Person may participate in any underwritten
registration hereunder unless such Person (i) agrees to sell the Registrable
Securities or Other Securities it desires to have covered by the registration on
the basis provided in any underwriting arrangements in customary form (including
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter, provided that no such Person will be required to sell
more than the number of Registrable Securities that such Person has requested
the Company to include in any registration), and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided that such Person (other than the Company) shall not be required to make
any representations or warranties other than those related to title and
ownership of shares, authority to enter into the underwriting agreement, and as
to the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company or the managing
underwriter(s) by such Person and, provided further, that such Person’s (other
than the Company’s) liability in respect of such representations and warranties
shall not exceed such Person’s net proceeds from the offering.

15

--------------------------------------------------------------------------------

            Section 2.8. Registration Expenses. The Company shall pay all
reasonable documented expenses incident to the Company’s performance of or
compliance with its obligations under this Article II, including, without
limitation, (i) all registration and filing fees (including fees and expenses
(A) with respect to filings required to be made with the SEC, all applicable
securities exchanges and/or FINRA and (B) of compliance with securities or Blue
Sky laws including any fees and disbursements of counsel for the underwriter(s)
in connection with Blue Sky qualifications of the Registrable Securities
pursuant to Section 2.3(h)), (ii) printing expenses (including expenses of
printing certificates for Registrable Securities in a form eligible for deposit
with The Depository Trust Company and of printing Prospectuses if the printing
of Prospectuses is requested by the managing underwriter(s), if any, or by the
Holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) expenses of the
Company incurred in connection with any road show, and (vi) fees and
disbursements of all independent certified public accountants (including,
without limitation, the expenses of any “comfort” letters required by this
Agreement) and any other Persons, including special experts retained by the
Company. In addition, the Company shall bear all of its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on any securities exchange on which similar securities issued by the
Company are then listed and rating agency fees and the fees and expenses of any
Person, including special experts, retained by the Company. The Company shall
not be obligated to pay the fees and disbursements of any counsel for the
Holders in connection with any registration under Article II, or any
underwriting fees, discounts or commissions attributable to sales of Registrable
Securities by Holders thereof.

ARTICLE III

MISCELLANEOUS

            Section 3.1. Conflicting Agreements. Each party represents and
warrants that it has not granted and is not a party to any proxy, voting trust
or other agreement that is inconsistent with or conflicts with any provision of
this Agreement.

            Section 3.2. Termination. This Agreement shall terminate at such
time as there are no Registrable Securities, except for the provisions of
Sections 2.5, 2.6, 2.8 and this Article III, which shall survive such
termination.

            Section 3.3. Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Company, and
the Holders of a majority of the aggregate number of Registrable Securities then
held by all Holders. Any party hereto may waive any right of such party
hereunder by an instrument in writing signed by such party and delivered to the
other parties (and, in the case of a waiver of any rights of the Holders, by an
instrument in writing signed by the Holders of a majority of the aggregate
number of Registrable Securities then held by all Holders). The failure of any
party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

16

--------------------------------------------------------------------------------

            Section 3.4. Severability. If any provision of this Agreement shall
be declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

            Section 3.5. Entire Agreement. This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way.

            Section 3.6. Successors and Assigns. Neither this Agreement nor any
right or obligation hereunder is assignable in whole or in part by any party
without the prior written consent of the other parties hereto; provided that the
prior written consent of the Holders shall not be required in connection with a
sale or acquisition of the Company, whether by merger, consolidation, sale of
all or substantially all of the Company’s assets, or a similar transaction, so
long as such successor is bound by the terms of this Agreement; provided further
that the Lenders and the Clay Family Holders may transfer their rights and
obligations hereunder (in whole or in part) to any other of the Lenders and the
Clay Family Holders without the prior written consent of the Company, and
provided further that the Holders may transfer their rights and obligations
hereunder (in whole or in part) to any other Person with the prior written
consent of the Company. Following such written consent, any such assignment
shall be effective upon receipt by the Company of written notice from the
transferring Holder stating the name and address of any Transferee and
identifying the number of shares of Registrable Securities with respect to which
the rights under this Agreement are being transferred and the nature of the
rights so transferred and (y) a written agreement in substantially the form
attached as Schedule B hereto from such Transferee to be bound by the applicable
terms of this Agreement.

            Section 3.7. Counterparts; Execution by Facsimile Signature. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s).

            Section 3.8. Remedies. (a) Each party hereto acknowledges that
monetary damages would not be an adequate remedy in the event that any of the
covenants or agreements in this Agreement is not performed in accordance with
its terms, and it is therefore agreed that, in addition to and without limiting
any other remedy or right it may have, the non-breaching party will have the
right to an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction enjoining any such breach or threatened
breach and enforcing specifically the terms and provisions hereof. Each party
hereto agrees to waive any requirement for the securing or posting of any bond
in connection with such remedy.

17

--------------------------------------------------------------------------------

            (b)        All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.

            Section 3.9. Notices. All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
Business Day, (iii) upon receipt of proof of transmission if sent by email or
(iv) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address, email address or facsimile number as a party may from time to time
specify by notice to the other parties hereto:

If to the Company: Golden Queen Mining Co. Ltd., 6411 Imperial Avenue, West
Vancouver, British Columbia, Canada V7W 2J5; Attention: H. Lutz Klingmann
(lklingmann@goldenqueen.com) and Andrée St-Germain (astgermain@goldenqueen.com);
and with a copy (which shall not constitute notice) to: Morton Law LLP, 1200 -
750 West Pender Street, Vancouver, British Columbia, Canada, V6C 2T8; Attention:
Edward L. Mayerhofer (elm@mortonlaw.ca), Esq.; Fax: (604) 681-9652.

If to the Lenders or the Clay Family Holders: c/o East Hill Management Company,
10 Memorial Boulevard, Suite 902, Providence, RI 02903, Fax: 401-490-0749,
Email: Thomas.Clay@easthillmgt.com, with a copy (which shall not constitute
notice) to: Sullivan & Worcester LLP, One Post Office Square, Boston, MA 02109,
Attention: William A. Levine, Esq., Fax: 617-338-2880

            Section 3.10. Nature of Holders’ Obligations. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein, and no action taken by any Holder pursuant hereto or in
connection herewith, shall be deemed to constitute the Holders as a partnership,
a joint venture or any other kind of entity, or create a presumption that the
Holders are in any way acting in concert or as a group with respect to such
obligations or any of the transactions contemplated by this Agreement.

            Section 3.11. Governing Law; Consent to Jurisdiction. (a) This
Agreement shall be governed in all respects by the laws of the State of New
York, without regard to its conflicts of laws principles.

            (b)        Each of the parties hereto (i) consents to submit itself
to the personal jurisdiction of any Federal or state court located in the
Borough of Manhattan in the City of New York, New York in the event any dispute
arises out of this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it will not bring any Action relating to this
Agreement in any court other than a Federal or state court located in the
Borough of Manhattan in the City of New York, New York.

18

--------------------------------------------------------------------------------

            (c)        Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal Action or proceeding in
relation to this Agreement and for any counterclaim therein.

[signature page follows]

19

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this
Registration Rights Agreement as of the date first written above.

GOLDEN QUEEN MINING CO. LTD.

 

  By:  /s/ Lutz Klingmann      Name: H. Lutz Klingmann     Title: President

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------

THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009

 

  By:  /s/ Thomas M. Clay       Name: Thomas M. Clay     Title: Trustee


 

  /s/ Harris M. Clay   Harris Clay

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------

    LANDON T. CLAY 2013-4 ANNUITY
TRUST U/A DATED JUNE 17, 2013 /s/ Cassius M.C. Clay     Cassius M.C. Clay      
  By: /s/ Thomas M. Clay             Name: Thomas M. Clay /s/ Whitney Clay  
        Title: Trustee Whitney Clay, as custodian for James Clay         LTC
CORPORATION /s/ Jonathan Clay     Jonathan Clay   By: /s/ Landon T. Clay    
        Name: Landon T. Clay             Title: President /s/ Landon H. Clay    
Landon H. Clay   LTC CORP. PENSION AND PROFIT     SHARING PLAN       /s/ Landon
T. Clay     Landon T. Clay   By: /s/ Landon T. Clay             Name: Landon T.
Clay s/ Richard T. Clay           Title: President Richard T. Clay         THE
MONADNOCK CHARITABLE     ANNUITY LEAD TRUST DATED MAY /s/ Thomas M. Clay   31,
1996 Thomas M. Clay         By: /s/ Harris Clay 933 MILLEDGE LLC           Name:
Harris Clay             Title: Trustee By: /s/ Jonathan C. Clay            Name:
Jonathan C. Clay   THE SKADUTAKEE CHARITABLE          Title: Member   ANNUITY
LEAD TRUST DATED JUNE     28, 1993 ARCTIC COAST PETROLEUMS LTD.             By:
/s/ Harris Clay By: /s/ Harris Clay           Name: Harris Clay          Name:
Harris Clay           Title: Trustee          Title: President                  
       

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------

SCHEDULE A

Cassius M.C. Clay
James Clay
Jonathan Clay
Landon H. Clay
Landon T. Clay
Richard T. Clay
Thomas M. Clay
933 Milledge LLC
Arctic Coast Petroleums, Ltd.
Landon T. Clay 2013-4 Annuity Trust u/a dated June 17, 2013
LTC Corporation
LTC Corp. Pension and Profit Sharing Plan
The Monadnock Charitable Annuity Lead Trust dated May 31, 1996
The Skadutakee Charitable Annuity Lead Trust dated June 28, 1993


--------------------------------------------------------------------------------

SCHEDULE B

Golden Queen Mining Co. Ltd.
6411 Imperial Avenue
West Vancouver, British Columbia
Canada V7W 2J5
Attention: President and Chief Financial Officer


Ladies and Gentlemen:

            Reference is made to the Registration Rights Agreement, dated as of
December 31, 2014 (the “Agreement”). Capitalized terms used and not otherwise
defined herein are used herein as defined in the Agreement. The undersigned
(“Transferee”) hereby: (i) acknowledges receipt of a copy of the Agreement; (ii)
notifies the Company that, on [Date], Transferee acquired from [insert name of
assigning Holder] (pursuant to a private transfer that was exempt from the
registration requirements under the Securities Act) [describe the Registrable
Securities that were transferred] (the “Transferred Securities”) and an
assignment of such transferor’s rights under the Agreement with respect and to
the Transferred Securities, and the Transferee has assumed from such transferor
the liability of the transferor in respect of any and all obligations under the
Agreement related to the Transferred Securities; and (iii) agrees to be bound by
all terms of the Agreement with respect to the Transferred Securities applicable
to a Holder of such Transferred Securities as if the Transferee was an original
signatory to the Agreement. Notices to the Transferee for purposes of the
Agreement may be addressed to: [•], [•], Attn: [•], Fax: [•]. This document
shall be governed by, and construed in accordance with, the laws of the State of
New York, applicable to contracts executed in and to be performed entirely
within that State.

[Transferee]

 

[By:] _______________________
Name:
[Title:]


cc: [Transferor]

--------------------------------------------------------------------------------